Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1- 20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1   is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claim 1, Claim recites “a plurality of on-premises racks , each appliance including “, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether it is each appliance or each of the plurality of  on-premises racks
Examiner interprets as each of the plurality of  on-premises racks
Dependent claims 2-10 are rejected on the same basis. 

Claim Objections
     Claims 12-16 objected to because of the following informalities:
1)  Regarding claims 12, 14, 15, 16  , line 2, executed by a processor should be--” executed by the processor”--

2) Regarding claim 14, preamble recites  the non-transitory machine-readable medium of claim 12, 13,  and does not recite whether the claim is dependent on claim 11 or 12
 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 11, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganguli et al. (U.S Patent Application Publication 2020/0257566; hereinafter “Ganguli”)
      Regarding claims 11, 17 Ganguli discloses a non-transitory machine-readable medium storing instruction which, when executed by a processor, cause the processor to[ 0100; Fig.1]: 
receive a request from a client computing device via a network to access a first of a plurality of on- premises  racks[“a data center 100 (e.g., a facility used to house computer systems and associated components, such as telecommunications and storage systems) in which disaggregated resources may cooperatively execute one or more workloads (e.g., applications on behalf of customers) includes multiple pods 110, 120, 130, 140, each of which includes one or more rows of racks. Of course, although data center 100 is shown with multiple pods, in some embodiments, the data center 100 may be embodied as a single pod. PODs by one definition are a group of racks..”, 0031-0032;  “a system 1600 for managing disaggregated resources in a data center (e.g., the data center 100 of FIG. 1) includes a cloud orchestrator server 1602, similar to the orchestrator server 1520 of FIG. 15, which is communicatively coupled to a controller compute device 1604. In use, as will be described in further detail below, the controller compute device 1604 is configured to function as a software defined infrastructure controller and resource manager for racks (e.g., the rack 240 in the data center 100 of FIG. 1) and pods (e.g., the pods 110, 120, 130, 140 in the data center 100 of FIG. 1). To do so, the controller compute device 1604 is configured to employ a system-level composable services framework and protocol to allow the controller compute device 1604 to function as an under cloud manager, including a task manager (e.g., functioning as a task scheduler and queue manager) with queues for asynchronous compute, network, and storage management”, 0086; “The communication circuitry 1616 may be embodied as any communication circuit, device, or collection thereof, capable of enabling communications between the controller compute device 1604 and other computing devices, such as the source compute device 102, as well as any network communication enabling devices, such as an access point, network switch/router, etc., to allow communication over the network 104…”, 0097; ( i.e the controller computing device receiving request to access the resources of racks/ sleds to execute a workload) from a source computing device/ client) ];  
establish a connection with a first composable  infrastructure device within the first on-premises rack [ “the task manager 1714 is configured receive an indication that a request for the initiation of a service managed by the controller compute device 1604 has been received by the controller compute device 1604. In some embodiments, the task scheduler may receive such initialization requests via the API service 1712. The task manager 1714 is further configured to create tasks and any messages associated therewith that are usable to identify information associated with the created task (e.g., for the execution thereof). In an illustrative embodiment, the task manager 1714 may be configured to create a task-related message (e.g., based on a task management application protocol) ..”, 0111; “the compose service 1732 is configured to manage the composable hardware dynamically as necessary to scale up or down. Accordingly, the compose service 1732 can call the resource allocator 1734 to compose (e.g., configure, group, etc.) various resources, such as by workload for a particular service. For example, the compose service 1732 may be configured to initiate a discovery operation, create zones, provision a network, compose a host, release a host, provision storage, provision a node, etc”, 0116; “..allocates a thread to call a pod manager (e.g., via the applicable API calls to that pod manager) to attach the required resources to a composed node. Additionally, in data flow 2218, the microtask resource controller 1726 allocates a thread to communicate with the switch (e.g., the switch 150 of FIG. 1 or one of the switches 250, 260 of FIG. 2) to create a network to the attached resources of the composed node. ..”, 0134; ( i.e configuring the resources by establishing connection with the resources of the racks/ sleds)]
 configure the first composable  infrastructure device via the first on-premises infrastructure controller [ “a PSME may be configured to detect resources (e.g., via a discovery that may be initiated by the controller compute device 1604), such that information related thereto (e.g., processing power, configuration, specialized functionality, average utilization, or the like) can be retrieved and provided to the resource allocator 1734. In such embodiments, for example, each sled (e.g., one of the compute sleds 1530) equipped with a PSME may detect device resources (e.g., NICs, ports, memory, CPUs, etc.) within the data center (e.g., the system 1510), including discovering information about each detected device (e.g., processing power, configuration, specialized functionality, average utilization, and/or the like) that is usable to schedule one or more portions (e.g., tasks) of an application to be processed by device(s) available in the system 1510 suited to performing the respective task”, 0117; ( i.e configuring the resources via the PSME of each sled. Hence the PSME of each sled corresponds to the infrastructure controller)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli  et al. (U.S Patent Application Publication 2020/0257566; hereinafter “Ganguli”)  in view of Gururaj et al.(U.S Patent Application Publication 2020/0250002; hereinafter “ Gururaj”)
Regarding claim 1, Ganguli discloses  a system to facilitate configuration of infrastructure resources, comprising: 
a plurality of on-premises racks , each appliance including [“a data center 100 (e.g., a facility used to house computer systems and associated components, such as telecommunications and storage systems) in which disaggregated resources may cooperatively execute one or more workloads (e.g., applications on behalf of customers) includes multiple pods 110, 120, 130, 140, each of which includes one or more rows of racks. Of course, although data center 100 is shown with multiple pods, in some embodiments, the data center 100 may be embodied as a single pod. PODs by one definition are a group of racks..”, 0031]: 
a plurality of composable infrastructure devices[ “..resources within sleds in the data center 100 may be allocated to a group (referred to herein as a “managed node”) containing resources from one or more sleds to be collectively utilized in the execution of a workload. The workload can execute as if the resources belonging to the managed node were located on the same sled. The resources in a managed node may belong to sleds belonging to different racks, and even to different pods 110, 120, 130, 140. As such, some resources of a single sled may be allocated to one managed node while other resources of the same sled are allocated to a different managed node (e.g., one processor assigned to one managed node and another processor of the same sled assigned to a different managed node).”, 0032; “The managed node 1570 may be embodied as an assembly of physical resources 620, such as processors 820, memory resources 720, accelerator circuits 1020, or data storage 1250, from the same or different sleds 40 (i.e resources of  different sleds belonging to different racks  corresponds to the composable infrastructure devices)..”, 0082; “the controller compute device 1604 is configured to use a protocol of communication that can discover hardware capabilities, leverage composable services to map requests received from the orchestrator server 1520, service hardware composability requests, and perform telemetry-based autonomous actions”, 0087] ; and 
a cloud services resource configuration manager[ “..managing disaggregated resources in a data center (e.g., the data center 100 of FIG. 1) includes a cloud orchestrator server 1602, similar to the orchestrator server 1520 of FIG. 15, which is communicatively coupled to a controller compute device 1604. In use, as will be described in further detail below, the controller compute device 1604 is configured to function as a software defined infrastructure controller and resource manager for racks (e.g., the rack 240 in the data center 100 of FIG. 1) and pods (e.g., the pods 110, 120, 130, 140 in the data center 100 of FIG. 1)…”, , 0086, ( i.e. the controller compute device corresponds to cloud services resource configuration manager)] communicatively coupled to each of the on-premises infrastructure controllers, to configure the plurality of composable infrastructure devices on each of the on-premises racks  via a respective on-premises infrastructure controller[ “..In some embodiments, workload processing requests may be transmitted between the task manager 1714 and a pooled system management engine (PSME). In such embodiments, certain processing tasks may be coordinated between the task manager 1714 and the applicable PSME (e.g., via a corresponding pod manager service) for fulfillment by one or more devices associated with the PSME”, 0110; “a PSME may be configured to detect resources (e.g., via a discovery that may be initiated by the controller compute device 1604), ..for example, each sled (e.g., one of the compute sleds 1530) equipped with a PSME may detect device resources (e.g., NICs, ports, memory, CPUs, etc.) within the data center (e.g., the system 1510), including discovering information about each detected device (e.g., processing power, configuration, specialized functionality, average utilization, and/or the like) that is usable to schedule one or more portions (e.g., tasks) of an application to be processed by device(s) available in the system 1510 suited to performing the respective task. In some embodiments, the resource data may be stored in the pod manager data 1702.”, 0117; (i.e the PSME of each sled communicates with the controller / cloud resource configuration manger to configure the resources based on the workload requests. Hence the PSME  of each sled corresponds to respective on-premises infrastructure controller)]
However Ganguli does not expressly disclose an on-premises infrastructure controller to control the plurality of composable infrastructure devices.
In the same field of endeavor(e.g. a composable infrastructure having group of nodes comprising computing resources such as computing devices, servers, data storage device, etc. in a networked computing environment,  that may be fluidly combined to support an application workload), Gururaj teaches ,
an on-premises infrastructure controller to control the plurality of composable infrastructure devices [ “The cluster manager 106 may be utilized to decide and/or execute placement of application workloads on different nodes whenever there is a configuration change in a cluster of nodes. ..”, 0031;“ .. plurality of nodes in the cluster for the policy 108 corresponding to the application workload. That is, the cluster manager 106 may be able to determine which of a plurality of nodes in a cluster is best suited for executing an application workload by comparing their respective eligibility values. In further examples, the cluster manager 106 may be able to determine which of a plurality of nodes in a cluster meets the node metric criterion for executing an application workload by comparing their respective eligibility values”,0033;  “The cluster manager 206-1 . . . 206-N may detect a change in a configuration of the cluster 214. For example, a cluster manager 206-1 . . . 206-N may detect the addition of a node, such as added node 204-3, to a cluster 214 of existing nodes 204-1, 204-2, 204-N…”, 0038; ( the cluster manager of each node  controlling the various servers/ resources to execute an application workload)]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli with  Gururaj. Gururaj teaching of respective  cluster manager to decide and / or execute placement of application workloads  on different nodes by distributing the computing resources based on a configuration change will substantially improve  Ganguli’s system  to determine which of a node is best suited for execution of a workload   and  switching to a redundant node  during failure of a workload such that the applications are available for use and downtimes may be reduced.
Regarding claim 2, Ganguli discloses, 
a first data center including: 
a first rack [0002; 0031]; and 
a second rack [0002; 0031] ; and 
a second data center including: 
a third rack[0002; 0031] ; and 
a fourth rack[0002; 0031]] .  

Regarding claim 3,  Ganguli discloses, a cloud server coupled between the configuration manager, the first data center and the second data center[“..a cloud orchestrator server 1602..”, 0086; Fig. 16].  
Regarding claim 4, Ganguli discloses, wherein the configuration manager comprises an application program interface to facilitate communication with the plurality of on-premises racks   [ “..an application programming interface (API) manager 1710…”, 0104; Fig.17].
Regarding claim 5, Ganguli discloses, wherein the configuration manager comprises a user interface to facilitate communication with a client computing device[0102].  

Claims 12, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (U.S Patent Application Publication 2020/0257566)  in view of Dhunay (U.S Patent Application Publication 2013/0097306; Reference cited as prior art in previous application)
Regarding claims 12, 18, Ganguli discloses configure the first on-premises infrastructure rack[ 0117; 0134]
However Ganguli does not expressly disclose   receive a configuration request including one or more configuration parameters from the client computing device, 
In the same field of endeavor (e.g. monitoring and controlling various client devices in cloud based computing environment through a controller , that is configured to interface  with an external cloud based  computing environment), Dhunay teaches 
  receive a configuration request including one or more configuration parameters from the client computing device [“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the cloud management system receiving request from the users of the client devices including the parameters to configure the resources)]; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli with Dhunay. Dhunay’s teaching of monitoring and controlling various devices in cloud based computing environment will substantially improve Ganguli’s system to control plurality of sleds / resources on demand basis and provides access to a wide variety of and rich configuration and customization programming, provided centrally with economies of scale, which may be dynamically added to the functions of the main controller component and thereby implemented easily for enhanced control or management of the plurality of devices[ 0031].
  
Regarding claims 13, Dhunay discloses, the one or more configuration parameters comprise at least one of a set of uplinks, internet protocol addresses and storage configuration [“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data , may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the configuration parameters includes storage/ memory configuration)]  .
Regarding claim 14, Ganguli discloses configure the first on-premises rack[ 0117; 0134]
Dhunay teaches , transmit one or more configuration questions including configuration parameters that are to be requested to configure the first on-premises infrastructure rack[ “the management system 103 may display to the user a list of resources or services that the user can utilize, along with a list of commands (e.g., start, stop, suspend, list) that can be executed to operate on, or with, certain resources. In particular, the cloud-based resources may comprise, for example, a list of preconfigured or customized machine images corresponding to virtual servers that can be instantiated in the cloud..”, 0047; “..web based software application..”, 0084; “The configuration application provides a wizard approach to allow home owners to first define control devices…”, 0086; ( i.e  it is apparent  for web-based software application to transmit one or more questions to configure the resources of the client) ].  

Claims 6,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli  in view of Gururaj as applied to claim 5 further in view of Dhunay (U.S Patent Application Publication 2013/0097306)

Regarding claim 6, Ganguli, Gururaj discloses the limitations outlined in claim 1, 5.
However, Ganguli, Gururaj does not expressly disclose wherein the configuration manager receives a request from the client computing device to access a first of the plurality of on-premises racks via the user interface and establishes a connection with the first on-premises rack via the application program interface
In the same field of endeavor (e.g. monitoring and controlling various client devices in cloud based computing environment through a controller , that is configured to interface  with an external cloud based  computing environment), Dhunay teaches 
wherein the configuration manager [ “cloud based resources that are made available by the cloud based computing system and architecture of the present invention, namely a configuration application 10, a control service 12, a reporting service 14, a notification service 16, a mashup service 18 and a logging service 20..”, 0052] receives a request from the client computing device to access a first of the plurality of on-premises infrastructure appliances via the user interface[ 0044; “that enables configuration of cloud based resources on an on demand basis based on a request from one or more client devices associated with the cloud management system 103 for specific functionality or resources. The cloud management system 103 is operable to receive the request(s) and based on the functionality resources, .. “, 0045; “..a number of different client devices 109..”, 0050; “a user may access the cloud management system 103 by means of an interface..”, 0057; “a user connects to a configuration application 10 via the managed cloud. The configuration application allows the user to define the control devices (e.g. location) and create activities, resources, schedules and automated tasks, which are further described below. ..”, 0059 ( i.e the cloud management system receiving request from the users of the client devices])   and establishes a connection with the first on-premises infrastructure appliance via the application program interface[ “The configuration application is a web based software application hosted in the cloud. It is utilized by home owners and custom installers to configure a controller. Users connect to the configuration application and register their controller using the controller's unique ID. ..”, 0084;  “The control service ensures the controller and the client device are paired and that the client device is authorized to transmit commands to the controller. The control service utilizes the controller ID to determine which controller to issue the command to…”, 0092; (i.e the control service of the cloud management system establishes connection via an application program interface , with client devices through the respective controller) ].  

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli with Dhunay. Dhunay’s teaching of monitoring and controlling various devices in cloud based computing environment will substantially improve Khurana’s system to control plurality of devices in the building on demand basis with a single control device and provides access to a wide variety of and rich configuration and customization programming, provided centrally with economies of scale, which may be dynamically added to the functions of the main controller component and thereby implemented easily for enhanced control or management of the plurality of devices[ 0031].
Regarding claim 7, Ganguli discloses  
Dhunay teaches, configuration manager[0052]   receives a configuration request including one or more configuration parameters from the client computing device[“0045; “cloud management system 103 may use configuration data for setting up computing resources for different users, as further particularized below. The configuration data may for example specify the details of the computing resources to be allocated to a particular client 109”, 0048;” if a user desires a small amount of resources, the user may direct management system 103 to access configuration data specifying an image including a virtual CPU having a certain processing power and specifications, 1 GB of memory, and 100 GB of persistent storage..”, 0049; 0059;0082; ( i.e the cloud management system receiving request from the users of the client devices including the parameters to configure the resources)].  
Regarding claim 8, Dhunay teaches wherein the configuration manager transmits one or more configuration questions regarding configuration parameters that are to be requested to configure the first on-premises rack[ “the management system 103 may display to the user a list of resources or services that the user can utilize, along with a list of commands (e.g., start, stop, suspend, list) that can be executed to operate on, or with, certain resources. In particular, the cloud-based resources may comprise, for example, a list of preconfigured or customized machine images corresponding to virtual servers that can be instantiated in the cloud..”, 0047; “..web based software application..”, 0084; “The configuration application provides a wizard approach to allow home owners to first define control devices…”, 0086; ( i.e  it is apparent  for web-based software application to transmit one or more questions to configure the resources of the client) ].  

Claims 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli  in view of Dhunay as applied to claims 13, 18 further in view of  Chagam Reddy  (U.S Patent Application Publication 2019/0068523; Reference cited as prior art in previous application)
Regarding claims 15, 19,  Ganguli  discloses cause the processor to perform a discovery of the first on- premises rack, via a first on-premises infrastructure controller[0117, 0121] .
However, Ganguli does not expressly disclose determining whether the infrastructure resources available at the first on-premises infrastructure rack is compatible with the configuration request.
In the same field of endeavor ( e.g. monitoring the resource utilization of the computing devices in a data center  and determining to  allocate/ deallocate resources to the group of compute devices based on the workload ) , Chagam Reddy teaches , 
determine whether the infrastructure resources available at the first on-premises infrastructure appliance is compatible with the configuration request [ “the orchestrator server 1620 may support a cloud operating environment, such as OpenStack, and managed nodes established by the orchestrator server 1620 may execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of a client device (not shown).”, 0078” the orchestrator server 1620 determines whether an amount of resources to be used in the execution of an workload (e.g., the application 1638); by a managed node exceeds the amount of resources available in the data center 1614 in which the orchestrator server 1620 and the sleds of the managed node are located and, if so, communicates with one or more other data centers 1670, 1680 (e.g., through the network 1612) that are located off-premises to allocate resources 1672, 1682 to the managed node..”0079-0080; [( i.e determining the  availability of the  resources  in a data center to execute the workload ,accordingly allocating/ deallocating the resources.  Hence determining whether the resources are compatible with the requested workload)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli in view  Chagam Reddy. Chagam Reddy’s teaching of monitoring the resource utilization of the workload of the computing devices and selectively allocate and deallocate resources (e.g., memory, data storage, processors, accelerator devices, etc.) to the group of compute devices as the workload transitions through the various phases will substantially increase the efficiency of  Ganguli’s system to allocate the required amount of resources , based on the workload of the client device.

Regarding  claims 16, 20,  Ganguli discloses apply the configuration request [ [ 0117; 0131];  
 Chagam Reddy teaches a determination that the infrastructure resources available at the first on-premises rack is compatible with the configuration request. [“ Referring now to FIG. 17, the orchestrator server 1620 may be embodied as any type of compute device capable of performing the functions described herein, including obtaining resource utilization data indicative of a utilization of resources for a managed node to execute a workload, determining whether a set of resources presently available to the managed node in a data center in which the orchestrator server 1620 is located satisfies the resource utilization data, and allocating, in response to a determination that the set of resources presently available to the managed node does not satisfy the resource utilization data, a supplemental set of resources to the managed node from an off-premises data center.”, 0081; ( i.e executing the workload if the allocated resources are compatible/ satisfies the workload request) ].

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli in view of Gururaj in view of Dhunay as applied to claim 7 further in view of  Chagam Reddy  (U.S Patent Application Publication 2019/0068523)

Regarding claim 9,   Ganguli  discloses  wherein the configuration manager performs a discovery of the first on-premises rack, via a first on-premises infrastructure controller [ 117; 0131] .

However, Dhunay does not expressly disclose determining whether the infrastructure resources available at the first on-premises infrastructure rack is compatible with the configuration request.
In the same field of endeavor ( e.g. monitoring the resource utilization of the computing devices in a data center  and determining to  allocate/ deallocate resources to the group of compute devices based on the workload ) , Chagam Reddy teaches , 
to determine whether the infrastructure resources available at the first on-premises infrastructure rack is compatible with the configuration request[ the orchestrator server 1620 may support a cloud operating environment, such as OpenStack, and managed nodes established by the orchestrator server 1620 may execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of a client device (not shown).”, 0078” the orchestrator server 1620 determines whether an amount of resources to be used in the execution of an workload (e.g., the application 1638); by a managed node exceeds the amount of resources available in the data center 1614 in which the orchestrator server 1620 and the sleds of the managed node are located and, if so, communicates with one or more other data centers 1670, 1680 (e.g., through the network 1612) that are located off-premises to allocate resources 1672, 1682 to the managed node..”0079-0080; [( i.e determining the  availability of the  resources  in a data center to execute the workload ,accordingly allocating/ deallocating the resources.  Hence determining whether the resources are compatible with the requested workload)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganguli in view of  Gururaj in view of Dhunay with Chagam Reddy. Chagam Reddy’s teaching of monitoring the resource utilization of the workload of the computing devices and selectively allocate and deallocate resources (e.g., memory, data storage, processors, accelerator devices, etc.) to the group of compute devices as the workload transitions through the various phases will substantially increase the efficiency of  Ganguli in view of  Gururaj in view of Dhunay’s system to allocate the required amount of resources and execute at a speed specified by  a customer of the data center based on the workload of the device.

Regarding claim 10, Ganguli teaches , wherein the configuration manager facilitates application of the configuration request[ 0117; 0131]
Chagam Reddy teaches  determining  that the infrastructure resources available at the first on-premises rack is compatible with the configuration request [“ Referring now to FIG. 17, the orchestrator server 1620 may be embodied as any type of compute device capable of performing the functions described herein, including obtaining resource utilization data indicative of a utilization of resources for a managed node to execute a workload, determining whether a set of resources presently available to the managed node in a data center in which the orchestrator server 1620 is located satisfies the resource utilization data, and allocating, in response to a determination that the set of resources presently available to the managed node does not satisfy the resource utilization data, a supplemental set of resources to the managed node from an off-premises data center.”, 0081; ( i.e executing the workload if the allocated resources are compatible/ satisfies the workload request) ].


Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the arguments do not apply to Ganguli in view of  in view of Gururaj (claim 1), anticipated by Ganguli (claim 11) references being used in the current rejection.
         
Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bower ,III et.al. U.S Patent Application Publication 2021/0117181, teaches Managing composable compute system infrastructure with support for decoupled firmware updates 

Guim Bernat et al. U.S Patent Application Publication 2018/0284996, teaches relates to configurable and/or composable computing resources and more particularly to accelerated memory in composable architectures.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187